 

Case 2?

20-cv-00012-3RS-MJD Document5 Filed 01/07/20 Page 1 of 1 PagelD #: 64

 

 

‘Fclac QouTRRRN, \esterct oe LMORAN

 

FILED _

 

 

RRS =| Oe

Res _ : S OFFICE
Dede Neo: us clenes INDIANA

{[R. \ anes Wedea dS | 2: 20-cvU072 IRS iD
[eb Nemelbele Taine | oo

 

Respondent

 

Tes Nu Gu St, pee

)s ee FOR a Sommner ~upement {sont & (xv.® Va. Sloe

Mocs G Gv RANGA

- Pebove Neck S, Seti Chea “phew! ay

SV. nce, eo : |

       

 

[hw Reo

 

 

— Lasoo parhe s ahian, ‘he pationar lust prosds of od

 

 

| Srl ssSBRly The Cons YS then an ro Tex lade ‘Lacy

 

egies Loe Ns & Sb. Aske vt. — |

       

 

 

 

 

 

 

 
